DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
 Claims 1-20 are presented for examination on the merits and remain pending in the application.

Double patenting
     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
            A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being patenting as being unpatentable over claims 1-21 of US. Pat. No. 11,108,863 B2 (hereinafter Patent ‘863) to Puleston. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by patent claim 1.
     For example, Claim 1 of patent ’863 recites “a system for managing information, comprising: a plurality of radio frequency (RF) asset tags: a plurality of RF asset tag access devices communicatively coupled to at least one of the plurality of RF asset tags and configured to provide access to the communicatively coupled RF asset tag”; this limitation is equivalent to the limitation of instant application of claim 1 (“a system for managing information, comprising: a tag operating system operable on a central processing unit coupled to a memory, wherein the tag operating system is configured to operate across a computer network in conjunction with a plurality of asset tags to provide an operating environment accessible through a tag operating system user interface operable on a computing device connected to the computer network and remote from the plurality of asset tags”),
           “a tag operating system operable on a central processing unit coupled to a memory, wherein the tag operating system is configured to operate across a computer network in conjunction with the plurality of RF asset tags and RF asset tag access devices to provide an operating environment accessible through a tag operating system user interface operable on a computing device connected to the computer network and remote from the plurality of RF asset tags and the plurality of RF asset tag access devices, wherein the tag operating system user interface provides an interface between the tag operating system and the computing device, wherein asset information is exchanged between the computing device and the plurality of RF asset tags across the computer network and through the plurality of RF asset tag access devices utilizing a communication protocol to access the plurality of RF asset tags via intervening interfaces and protocols of computing facilities communicatively connected between the computing device and the plurality of RF asset tags” (“wherein the tag operating system user interface provides an interface between the tag operating system and the computing device, wherein asset information is exchanged between the computing device and the plurality of asset tags across the computer network utilizing a communication protocol to access the plurality of asset tags via intervening interfaces and protocols of computing facilities communicatively connected between the computing device and the plurality of asset tags”). 
    wherein the computing device is communicatively coupled to an information technology system of an enterprise.
        Claim 2 of patent ’863 recites “wherein the tag operating system, the plurality of RF asset tags, and the plurality of RF asset tag access devices are comprised within an asset intelligence platform that provides local intelligence on the plurality of RF asset tags through the tag operating system user interface.” This limitation is equivalent to the limitation of instant application of claim 2 (“wherein the tag operating system and the plurality of asset tags are comprised within an asset intelligence platform that provides local intelligence on the plurality of asset tags through the tag operating system user interface.”).
       Claim 3 of patent ’863 recites “wherein the tag operating system is configured to provide at least one of a service, a routine, a program and a function to support a cloud-based information hub application that handles management of the information from disparate locations, wherein the information comprises at least one of asset definitions, documents, images, asset updates, customer information, licensing information, or application settings.” This limitation is equivalent to the limitation of instant application of claim 3 (“wherein the tag operating system is configured to provide at least one of a service, a routine, a program and a function to support a cloud-based information hub application that handles management of the information from disparate locations, wherein the information comprises at least one of asset definitions, documents, images, asset updates, customer information, licensing information, or application settings.”).
       Claim 4 of patent ’863 recites “wherein the tag operating system is configured to provide at least one of a service, a routine, a program and a function to support a narrator application that manages the asset information comprising at least one of license creation, registration, asset type creation, definition of asset type information, configuration of application settings, logging into a device, commissioning an asset, updating the asset, auditing the asset, report generation, and cloning the asset.” This limitation is equivalent to the limitation of instant application of claim 4 (“wherein the tag operating system is configured to provide at least one of a service, a routine, a program and a function to support a narrator application that manages the asset information comprising at least one of license creation, registration, asset type creation, definition of asset type information, configuration of application settings, logging into a device, commissioning an asset, updating the asset, auditing the asset, report generation, and cloning the asset.”).
      Claim 5 of patent ’863 recites “wherein the plurality of RF asset tags are at least one of attached to and integrated into assets, wherein the assets are at least one of a device, a machine, a system, an article of manufacture, a tool, an instrument, a vehicle, a component, and a part.” This limitation is equivalent to the limitation of instant application of claim 5 (“wherein the plurality of asset tags are at least one of attached to and integrated into assets, wherein the assets are at least one of a device, a machine, a system, an article of manufacture, a tool, an instrument, a vehicle, a component, and a part.”).
     Claim 9 of patent ’863 recites “wherein at least one of the plurality of RF asset tag access devices comprises a cloud computing faculty”. This limitation is equivalent to the limitation of instant application of claim 6 (“wherein at least one of the plurality of asset tags comprises a cloud computing faculty.”).
     Claim 10 of patent ’863 recites “wherein at least one of the plurality of RF asset tag access devices comprises a mobile computing device.” This limitation is equivalent to the limitation of instant application of claim 7 (“wherein at least one of the plurality of asset tags comprises a mobile computing device.”).
   Claim 11 of patent ’863 recites “wherein the tag operating system operates across a plurality of wireless gateway protocols and the plurality of RF asset tag access devices.” This limitation is equivalent to the limitation of instant application of claim 8 (“wherein the tag operating system operates across a plurality of wireless gateway protocols and the plurality of asset tags.”).
   Claim 12 of patent ’863 recites “wherein the asset information is at least one of an asset origin authenticity information, lifecycle maintenance history information, and chain of custody information.” This limitation is equivalent to the limitation of instant application of claim 9 (“wherein the asset information is at least one of an asset origin authenticity information, lifecycle maintenance history information, and chain of custody information.”).
      Claim 13 of patent ’863 recites “wherein the tag operating system enables information management in the information technology system of the enterprise comprising at least one of aerospace, life science, healthcare, and manufacturing enterprises.” This limitation is equivalent to the limitation of instant application of claim 10 (“wherein the tag operating system enables information management in an information technology system of an enterprise comprising at least one of aerospace, life science, healthcare, and manufacturing enterprises.”).
    Claim 14 of patent ’863 recites “wherein the tag operating system provides at least one of data encryption and data compression for the asset information exchanged between the computing device and the plurality of RF asset tags.” This limitation is equivalent to the limitation of instant application of claim 11 (“wherein the tag operating system provides at least one of data encryption and data compression for the asset information exchanged between the computing device and the plurality of asset tags.”).
    Claim 15 of patent ’863 recites “wherein the tag operating system comprises a software library capable of securely storing both structured or unstructured data directly on and retrieving said data from the plurality of RF asset tags.” This limitation is equivalent to the limitation of instant application of claim 12 (“wherein the tag operating system comprises a software library capable of securely storing both structured or unstructured data directly on and retrieving data from the plurality of asset tags.”).
   Claim 16 of patent ’863 recites “wherein the tag operating system comprises a mobile application running on the computing device that provides a common interface to a plurality of different types of RF asset tag access devices.” This limitation is equivalent to the limitation of instant application of claim 13 (“wherein the tag operating system comprises a mobile application running on the computing device that provides a common interface to a plurality of different types of assets.”).
     Claim 17 of patent ’863 recites “wherein the tag operating system comprises a plurality of functions that provide for integration with a plurality of distinct cloud-based enterprise computing systems such that the plurality of distinct cloud-based enterprise computing systems can access data on the plurality of RF asset tags by using conventional data handling interfaces of enterprise computing systems.” This limitation is equivalent to the limitation of instant application of claim 14 (“wherein the tag operating system comprises a plurality of functions that provide for integration with a plurality of distinct cloud-based enterprise computing systems such that the plurality of distinct cloud-based enterprise computing systems can access data on the plurality of asset tags by using conventional data handling interfaces of enterprise computing systems.”).
    Claim 18 of patent ’863 recites “the system of claim 1, further comprising a plug-in facility to provide the interface between the tag operating system and the computing device.” This limitation is equivalent to the limitation of instant application of claim 15 (“the system of claim 1, further comprising a plug-in facility to provide the interface between the tag operating system and the computing device.”).
    Claim 19 of patent ’863 recites “a method, comprising: receiving, at a tag operating computing facility, an asset tag write execution communication from a computing device through a tag operating system user interface, the asset tag write execution communication comprising an asset tag data and an asset tag identifier, the asset tag identifier corresponding to a radio frequency (RF) asset tag located remotely across a computer network from the computing device, wherein the tag operating system user interface provides an interface between the tag operating computing facility and the computing device This limitation is equivalent to the limitation of instant application of claim 16 (“ a method, comprising: receiving, at a tag operating computing facility, an asset tag write execution communication from a computing device through a tag operating system user interface, the asset tag write execution communication comprising an asset tag data and an asset tag identifier, the asset tag identifier corresponding to an asset tag located remotely across a computer network from the computing device, wherein the tag operating system user interface provides an interface between the tag operating computing facility and the computing device”);
      wherein the computing device is communicatively coupled to an information technology system of an enterprise”;        
      “generating, by the tag operating computing facility, a remote asset tag write execution communication, wherein the remote asset tag write execution communication is adapted to write the asset tag data on the RF asset tag across the computer network utilizing a communication protocol to access the RF asset tag via intervening interfaces and protocols of networked computing facilities communicatively connected between the tag operating computing facility and the RF asset tag”; This limitation is equivalent to the limitation of instant application of claim 16 (“ generating, by the tag operating computing facility, a remote asset tag write execution communication, wherein the remote asset tag write execution communication is adapted to write the asset tag data on the asset tag across the computer network utilizing a communication protocol via intervening interfaces and protocols of networked computing facilities communicatively connected between the tag operating computing facility and the asset tag”); 
       “transmitting, by the tag operating computing facility, the remote asset tag write execution communication to the RF asset tag” (“transmitting, by the tag operating computing facility, the remote asset tag write execution communication to the asset tag”); and 
       receiving, by the tag operating computing facility, a remote asset tag execution response, wherein the remote asset tag write execution communication is received when wireless communication becomes available with the RF asset tag” (“receiving, by the tag operating computing facility, a remote asset tag execution response, wherein the remote asset tag write execution communication is received when wireless communication becomes available with the asset tag”).
      Claim 20 of patent ’863 recites “wherein the remote asset tag execution response comprises asset tag response data read from the RF asset tag, the method further comprising: transmitting, by the tag operating computing facility, the asset tag response data to the computing device”. This limitation is equivalent to the limitation of instant application of claim 17 (“wherein the remote asset tag execution response comprises asset tag response data read from the asset tag, the method further comprising: transmitting, by the tag operating computing facility, the asset tag response data to the computing device”).
      Claim 21 of patent ’863 recites “an asset intelligence platform, comprising: a tag operating system operable on a central processing unit coupled to a memory, wherein the tag operating system is configured to operate, across a computer network in conjunction with a user operating on a computing device through a user interface, a plurality of radio frequency (RF) asset tags and a plurality RF asset tag access devices to provide an operating environment, wherein the each of the plurality of RF asset tags are accessed by at least one of the plurality of RF asset tag access devices across an RF wireless communication interface, and wherein the user is able to exchange data with the plurality of RF asset tags remotely across the computer network by interacting with the user interface”; This limitation is equivalent to the limitation of instant application of claim 18 (“asset intelligence platform, comprising: a tag operating system operable on a central processing unit coupled to a memory, wherein the tag operating system is configured to operate, across a computer network in conjunction with a user operating on a computing device through a user interface, a plurality of asset tags to provide an operating environment, wherein each of the plurality of asset tags are accessed across a wireless communication interface, and wherein the user is able to exchange data with the plurality of asset tags remotely across the computer network by interacting with the user interface”);
          “a narrator application by which the user is enabled to manage information exchanged with the plurality of RF asset tag access devices”; (“a narrator application by which the user is enabled to manage information exchanged with the plurality of asset tags”);
     “a cloud-based information hub application for user management of the information from the plurality of RF asset tags and the plurality of RF asset tag access devices located in disparate locations”; (“a cloud-based information hub application for user management of the information from the plurality of asset tags located in disparate locations”);
     “a software library accessible by the tag operating system for providing at least one function that operates on the information exchanged with the plurality of RF asset tags”; and
    “a plug-in facility to provide an interface between the asset intelligence platform and the computing device, wherein the computing device is communicatively coupled to an information technology system of an enterprise”, 
         “wherein, through the computing device, the user is able to remotely store and read the information with the plurality of RF asset tags across the computer network and through the plurality of RF asset tag access devices by operating within the user interface of the computing device, without regard to intervening interfaces and protocols associated with computing facilities communicatively connected between the computing device and the plurality of RF asset tags” (“wherein, through the computing device, the user is able to remotely store and read the information with the plurality of asset tags across the computer network by operating within the user interface of the computing device, without regard to intervening interfaces and protocols associated with computing facilities communicatively connected between the computing device and the plurality of asset tags”).
          A portion of claim 21 limitation recites “a software library accessible by the tag operating system for providing at least one function that operates on the information exchanged with the plurality of RF asset tags”; this limitation is equivalent to the limitation of instant application of claim 19 (“the asset intelligence platform of claim 18 further comprising a software library accessible by the tag operating system for providing at least one function that operates on the information exchanged with the plurality of asset tags.”).
       A portion of claim 21 limitation recites “a plug-in facility to provide an interface between the asset intelligence platform and the computing device, wherein the computing device is communicatively coupled to an information technology system of an enterprise”, this limitation is equivalent to the limitation of instant application of claim 20 (“asset intelligence platform of claim 18 further comprising a plug-in facility to provide an interface between the asset intelligence platform and the computing device, wherein the computing device is communicatively coupled to an information technology system of an enterprise.”).
          Therefore, patent claim 1 of Puleston’ 863 is in essence a “species” of the generic invention of the instant application of claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czyszczewski et al. (US. Pub. No. 2006/0261948 A1, hereinafter Czyszczewski).

Regarding claim 1. 
            Czyszczewski teaches a system for managing information, comprising: 
a tag operating system operable on a central processing unit coupled to a memory, wherein the tag operating system is configured to operate across a computer network in conjunction with a plurality of asset tags to provide an operating environment accessible through a tag operating system user interface operable on a computing device connected to the computer network and remote from the plurality of asset tags (Czyszczewski teaches in Fig. 1 and Para. [0020]-[0022] one or more processors and memory coupled and the asset management system 100 of Fig. 1 includes the assets tag manager 102 (i.e., the claimed “plurality of asset tags”) may be located at a central location of an outsourcer while a plurality of assets devices 106 (i.e., the claimed “computing device”) are distributed across a customer's facilities worldwide and further teaches that the plurality of assets device 102 provides a tag accessibility operation process through user interface, for example, elements 502, 504, 506, and 508. The operator may access the asset device 106 via a keypad or other user interface and may record the contents of the electronic asset device 108 to a separate device such as a memory key, floppy disk, or other backup device 110 as narrated in Para. [0044]. Note that the term “remote” indicates the location of the network devices per Applicant’s disclosure Para. [0021] and thus, the plurality of asset devices 106 (i.e., computing device) distributed across a customer's facilities worldwide which indicates that they are in different location that includes “remote”), 
wherein the tag operating system user interface provides an interface between the tag operating system and the computing device (Czyszczewski teaches in Fig. 1 and Para.[0042]-[0044] an asset tag manager 102 (i.e., tag operating system) may save the contents of the electronic asset tag 108 to a database 112 or other storage device and further teaches that an operator in physical proximity to the asset device 106 may perform elements 502, 504, 506, and 508. The operator may access the asset device 106 via a keypad or other user interface and may record the contents of the electronic asset device 108 to a separate device such as a memory key, floppy disk, or other backup device 110), 
wherein asset information is exchanged between the computing device and the plurality of asset tags across the computer network utilizing a communication protocol to access the plurality of asset tags via intervening interfaces and protocols of computing facilities communicatively connected between the computing device and the plurality of asset tags (Czyszczewski teaches in Para. [0025] different communication protocols are disclosed and designed to facilitate the exchange of information between networked devices. For instance, each asset device 106 (i.e., computing devices) may be connected with network 104 and allowing the asset device 106 to communicate with the assets tag manager 102 (i.e., the plurality of asset tags) and further teaches that the asset device 106 may perform elements 502, 504, 506, and 508. The operator may access the asset device 106 via a keypad or other user interface as narrated in Para. [0044]).
Regarding claim 3. 
       Czyszczewski teaches wherein the tag operating system is configured to provide at least one of a service, a routine, a program and a function to support a cloud-based information hub application that handles management of the information from disparate locations (Czyszczewski teaches in Para. [0047] the routines executed to implement the embodiments of the invention, may be part of an operating system or a specific application, component, program, module, object, or sequence of instructions and further teaches that the asset tag manager 102, an authorized person in the same physical location as an asset device 106 may also access and/or update the asset number as narrated in Para. [0019]), wherein the information comprises at least one of asset definitions, documents, images, asset updates, customer information, licensing information, or application settings (Czyszczewski teaches in Para. [0019] asset management system 100 of Fig. 1 includes an asset tag manger 102 an authorized person in the same physical location as an asset device 106 may also access and/or update the asset number. See also, Para. [0030]).  
Regarding claim 4. 
        Czyszczewski teaches wherein the tag operating system is configured to provide at least one of a service, a routine, a program and a function to support a narrator application that manages the asset information comprising at least one of license creation, registration, asset type creation, definition of asset type information, configuration of application settings, logging into a device, commissioning an asset, updating the asset, auditing the asset, report generation, and cloning the asset (Czyszczewski teaches in Para. [0047] the routines executed to implement the embodiments of the invention, may be part of an operating system or a specific application, component, program, module, object, or sequence of instructions and further teaches that the electronic asset tag 108 may include an asset number or any other type of information. The electronic asset tag 108 may include, in one example, information about the outsourcer (or another operator of the asset tag manager 102) or the customer (or other operator of the asset device 106).as narrated in Para. [0026]).  
Regarding claim 5. 
       Czyszczewski teaches wherein the plurality of asset tags are at least one of attached to and integrated into assets, wherein the assets are at least one of a device, a machine, a system, an article of manufacture, a tool, an instrument, a vehicle, a component, and a part (Czyszczewski teaches in Para. [0009] a system for managing asset numbers. The system may include one or more asset devices in communication with a network where each asset device having an electronic asset tag, where the electronic asset tag has contents including an asset number associated with the asset device having the electronic asset tag).
Regarding claim 8. 
         Czyszczewski teaches wherein the tag operating system operates across a plurality of wireless gateway protocols and the plurality of asset tags (Czyszczewski teaches in Para. [0025] multiple protocols are associated with asset tags manger 102).   
Regarding claim 9. 
           Czyszczewski teaches wherein the asset information is at least one of an asset origin authenticity information, lifecycle maintenance history information, and chain of custody information (Czyszczewski teaches in Para. [0002]-[0003] outsourcer in this arrangement will typically own the printers and be responsible for their maintenance (i.e., lifecycle history information) and the outsourcing organizations typically assign asset numbers to particular pieces of equipment to facilitate tracking and audits (i.e., chain of custodian audit per Applicant’s disclosure Para. [00156]) by the outsourcer's business control organization).
 Regarding claim 10. 
           Czyszczewski teaches wherein the tag operating system enables information management in an information technology system of an enterprise comprising at least one of aerospace, life science, healthcare, and manufacturing enterprises (Czyszczewski teaches in Para. [0004] potential problem with physical asset tags is that errors which result in a mismatch of the physical asset tag and the device manufacturer's serial number require manual labor to reconcile. Such errors occur when the serial number changes as hardware is replaced for repair, resulting in the mismatch of the physical asset tag and serial number. Yet another problem is the possibility of a transcription error when an auditor or other person records the value of an asset number).
Regarding claim 11. 
        Czyszczewski teaches wherein the tag operating system provides at least one of data encryption and data compression for the asset information exchanged between the computing device and the plurality of asset tags (Czyszczewski teaches in Para. [0025] different communication protocols are disclosed and designed to facilitate the exchange of information between networked devices. For instance, each asset device 106 (i.e., computing devices) may be connected with network 104 and allowing the asset device 106 to communicate with the assets tag manager 102 (i.e., the plurality of asset tags) and further teaches that the asset device 106 may perform elements 502, 504, 506, and 508. The operator may access the asset device 106 via a keypad or other user interface as narrated in Para. [0044]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Czyszczewski in view of Twitchell, JR. (US. Pub. No. 2010/0067420 A1, hereinafter Twitchell).
Regarding claim 2. Czyszczewski teaches the system of claim 1.
         Czyszczewski does not explicitly teach wherein the tag operating system and the plurality of asset tags are comprised within an asset intelligence platform that provides local intelligence on the plurality of asset tags through the tag operating system user interface.  
       However, Twitchell teaches wherein the tag operating system and the plurality of asset tags are comprised within an asset intelligence platform that provides local intelligence on the plurality of asset tags through the tag operating system user interface (Twitchell teaches in Para. [0204] about the tagged assets information and the associated WRT ID which can be used for intelligence gathering purposes).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Twitchell by providing gathering asset tags for intelligence gathering purposes ([0204]) into the teachings of Czyszczewski invention. One would have been motivated to do so in order to improve the effectiveness of asset maintenance or operational performance and facilitate an arrangement between the industrial IOT (Internet of things) and the asset tags and thus helps to manage, control, secure and protect asset data in an efficient manner.  
Regarding claim 7.
           Czyszczewski does not explicitly teach wherein at least one of the plurality of asset tags comprises a mobile computing device.  
            However, Twitchell teaches wherein at least one of the plurality of asset tags comprises a mobile computing device (Twitchell teaches in Para. [0209] a mobile phone network associated with wireless reader tag).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Twitchell by providing a mobile phone with the reader tag ([0209]) into the teachings of Czyszczewski invention. One would have been motivated to do so in order to reduces the number of network nodes through which messages must pass, thus decreasing radio frequency interference and battery power consumption in an efficient manner.
Regarding claim 13. 
          Czyszczewski does not explicitly teach wherein the tag operating system comprises a mobile application running on the computing device that provides a common interface to a plurality of different types of assets. 
         However, Twitchell teaches wherein the tag operating system comprises a mobile application running on the computing device that provides a common interface to a plurality of different types of assets (Twitchell teaches in Para. [0291] an interface with certain types of sensors, and the data communication devices may share a common designation that is representative of such sensors. The common designation of the RSI network in this case is not necessarily representative of an asset to be tracked or monitored by such sensors).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Twitchell by providing a method of sharing commonly designated interface with a sensor ([0291]) into the teachings of Czyszczewski invention. One would have been motivated to do so in order to users to learn the system quickly, move from one computer to another with minimal difficulty, and write a single application that can be compiled for each platform, significantly reducing development effort in an efficient manner. 
Regarding claim 16. 
      Czyszczewski teaches a method, comprising: receiving, at a tag operating computing facility, an asset tag write execution communication from a computing device through a tag operating system user interface, the asset tag write execution communication comprising an asset tag data and an asset tag identifier, the asset tag identifier corresponding to an asset tag located remotely across a computer network from the computing device, wherein the tag operating system user interface provides an interface between the tag operating computing facility and the computing device (Czyszczewski teaches in Para. [0034] an asset tag manager 102 may determine its authorization status by receiving an indication of its status from the asset device 106 over network 104. If the asset tag manager 102 is not authorized to modify the electronic asset tag 108, the method of flow chart 200 continues to element 214. This prevents an unauthorized user or system from improperly modifying the electronic asset tag 108, helping to preserve the integrity of its contents and further teaches about the upgrade information, or asset device 106 history. Asset numbers may be any type of number or other identifier that is associated with a particular asset. Asset numbers may be different than serial numbers, as serial numbers are typically associated with particular pieces of hardware. In some situations, an asset with a fixed asset number may have changes to its hardware that result in changes to serial numbers); 
      generating, by the tag operating computing facility, a remote asset tag write execution communication, wherein the remote asset tag write execution communication is adapted to write the asset tag data on the asset tag across the computer network utilizing a communication protocol via intervening interfaces and protocols of networked computing facilities communicatively connected between the tag operating computing facility and the asset tag (Czyszczewski teaches in Para. [0023]-[0025] remotely and electronically set a number of asset tags (i.e., generating a remote asset tags) and different communication protocols are provided to perform similar functions for example,  to facilitate the exchange of information between networked devices, and each asset device 106 (i.e., computing devices) may be connected with network 104 and allowing the asset device 106 to communicate with the assets tag manager 102 (i.e., the plurality of asset tags) and further teaches that the asset device 106 may perform elements 502, 504, 506, and 508. The operator may access the asset device 106 via a keypad or other user interface as narrated in Para. [0044]); 
      transmitting, by the tag operating computing facility, the remote asset tag write execution communication to the asset tag (Czyszczewski teaches in Para. [0020] transmitting by components of the asset management system 100 (i.e., tag operating computing) may be located at the same location, such as in the same building or computer lab, or could be remote. While the term "remote" is used with reference to the distance between the components of the asset management system 100, the term is used in the sense of indicating separation of some sort, rather than in the sense of indicating a large physical distance between the systems. In one example, the asset tag manager 102 may be located at a central location of an outsourcer while a plurality of asset devices 106 are distributed across a customer's facilities worldwide); and Czyszczewski also teaches about the receiving, by the tag operating computing facility, a remote asset tag execution response (Czyszczewski teaches in Para. [0008] when executing in a data processing system, to cause the system to perform a series of operations for synchronizing a database on a network. The series of operations generally includes accessing an electronic asset tag of an asset device, the electronic asset tag having contents comprising an asset number). But, Czyszczewski does not use the term “tag write” and does not explicitly teach wherein the remote asset tag write execution communication is received when wireless communication becomes available with the asset tag.  
       However, Twitchell teaches “tag write” and does not explicitly teach wherein the remote asset tag write execution communication is received when wireless communication becomes available with the asset tag (Twitchell teaches in Para. [0207] both Wireless Tags 130 and Wireless Reader Tag 110 are read-write devices (i.e., this indicates that the tag write is executed when the wireless reader tag becomes available). See also, Para. [0271]).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Twitchell by providing a method of using a wireless tag reader to write and execute the asset tags ([0207]) into the teachings of Czyszczewski invention. One would have been motivated to do so since asset tags eliminate the need for manual data entry, enabling accurate and efficient inventory tracking and streamlined documentation of activities such as maintenance and repairs with a minimal cost. 
Regarding claim 17. 
        Czyszczewski in view of Twitchell further teaches wherein the remote asset tag execution response comprises asset tag response data read from the asset tag, the method further comprising: transmitting, by the tag operating computing facility, the asset tag response data to the computing device (Czyszczewski teaches in Para. [0020] transmitting by components of the asset management system 100 (i.e., tag operating computing) may be located at the same location, such as in the same building or computer lab, or could be remote and further Twitchell teaches in Para. [0271] Tags (and any read/write Wireless Tags) based on business rules. The Wireless Reader Tags are then instructed to Determine Primary again, whereby Class-Based Networks are formed according to the newly-assigned class structure).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Twitchell by providing a method of using a wireless tag reader to write and execute the asset tags ([0207]) into the teachings of Czyszczewski to modify the method of transmitting asset tags. One would have been motivated to do so in order to asset tags eliminate the need for manual data entry. They enable accuracy and efficiency in inventory tracking and ensure streamlined documentation of activities such as maintenance and repairs. Asset tagging system helps in tracking each asset's location, maintenance history, usage, and other details.

Regarding claim 18. 
          Czyszczewski teaches an asset intelligence platform, comprising: a tag operating system operable on a central processing unit coupled to a memory, wherein the tag operating system is configured to operate, across a computer network in conjunction with a user operating on a computing device through a user interface, a plurality of asset tags to provide an operating environment, wherein each of the plurality of asset tags are accessed across a wireless communication interface, and wherein the user is able to exchange data with the plurality of asset tags remotely across the computer network by interacting with the user interface (Czyszczewski teaches in Fig. 1 and Para. [0020]-[0022] one or more processors and memory coupled and the asset management system 100 of Fig. 1 includes the assets tag manager 102 (i.e., the claimed “plurality of asset tags”) may be located at a central location of an outsourcer while a plurality of assets devices 106 (i.e., the claimed “computing device”) are distributed across a customer's facilities worldwide and further teaches that the plurality of assets device 102 provides a tag accessibility operation process through user interface, for example, elements 502, 504, 506, and 508. The operator may access the asset device 106 via a keypad or other user interface and may record the contents of the electronic asset device 108 to a separate device such as a memory key, floppy disk, or other backup device 110 as narrated in Para. [0044]. Note that the term “remote” indicates the location of the network devices per Applicant’s disclosure Para. [0021] and thus, the plurality of asset devices 106 (i.e., computing device) distributed across a customer's facilities worldwide which indicates that they are in different location that includes “remote”); 
a narrator application by which the user is enabled to manage information exchanged with the plurality of asset tags (Czyszczewski teaches in Para. [0047] the routines executed to implement the embodiments of the invention, may be part of an operating system or a specific application, component, program, module, object, or sequence of instructions and further teaches that the electronic asset tag 108 may include an asset number or any other type of information. The electronic asset tag 108 may include, in one example, information about the outsourcer (or another operator of the asset tag manager 102) or the customer (or other operator of the asset device 106).as narrated in Para. [0026]); and
 a cloud-based information hub application for user management of the information from the plurality of asset tags located in disparate locations (Czyszczewski teaches in Para. [0047] the routines executed to implement the embodiments of the invention, may be part of an operating system or a specific application, component, program, module, object, or sequence of instructions and further teaches that the asset tag manager 102, an authorized person in the same physical location as an asset device 106 may also access and/or update the asset number as narrated in Para. [0019]). But, Czyszczewski does use the term “intelligence” in the asset tag system and also does not explicitly teach wherein, through the computing device, the user is able to remotely store and read the information with the plurality of asset tags across the computer network by operating within the user interface of the computing device, without regard to intervening interfaces and protocols associated with computing facilities communicatively connected between the computing device and the plurality of asset tags.  
      However, Twitchell teaches the term “intelligence” (Twitchell teaches in Para. [0204] about the tagged assets information and the associated WRT ID which can be used for intelligence gathering purposes) and further teaches wherein, through the computing device, the user is able to remotely store and read the information with the plurality of asset tags across the computer network by operating within the user interface of the computing device, without regard to intervening interfaces and protocols associated with computing facilities communicatively connected between the computing device and the plurality of asset tags (Twitchell teaches in Para. [0187] communications component preferably includes a port for interfacing with the satellite transceiver and/or cellular transceiver. If the WRT includes an external communications component, then the WRT may directly communicate with an external network without relaying communications through the Gateway (i.e., without regard to intervening interfaces) and further teaches in Para. [0226] grouped Class-Based Networks formed in accordance with the present invention thus make it possible to communicate to and among a particular target class of Wireless Reader Tags without requiring messages to be received).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Twitchell by providing a method of relaying on a communication gateway and a particular target class of a wireless reader tags ([0187] and [0226]) into the teachings of Czyszczewski invention. One would have been motivated to do so in order to minimize the cost of the asset tags across the computer network in an efficient manner.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Czyszczewski in view of Marshall et al. (US. Pub. No. 2014/0324542 A1, hereinafter Marshall).

Regarding claim 6. Czyszczewski teaches the system of claim 1.
        Czyszczewski does not explicitly teach wherein at least one of the plurality of asset tags comprises a cloud computing faculty.  
        However, Marshall teaches wherein at least one of the plurality of asset tags comprises a cloud computing faculty (Marshall teaches in Para. [0022] that the tags may be created and stored for later synchronization and merging with the communications cloud-accessible media and messages from the students, the faculty and/or teaching assistant could open the tags).  
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Marshal by providing using a cloud accessible media between a students and a faculty ([0022]) into the teachings of Czyszczewski invention. One would have been motivated to do so since asset tags eliminate the need for manual data entry. They enable accuracy and efficiency in inventory tracking and ensure streamlined documentation of activities such as maintenance and repairs. Asset tagging system helps in tracking each asset's location, maintenance history, usage in an efficient manner.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Czyszczewski in view of Donneau-Golencer et al. (US. Pub. No. 2013/0110842 A1, hereinafter Donneau).

Regarding claim 12. Czyszczewski teaches the system of claim 1.
         Czyszczewski does not explicitly teach wherein the tag operating system comprises a software library capable of securely storing both structured or unstructured data directly on and retrieving data from the plurality of asset tags.  
      However, Donneau teaches wherein the tag operating system comprises a software library capable of securely storing both structured or unstructured data directly on and retrieving data from the plurality of asset tags (Donneau teaches in Para. [0061] about an entirely-software or combining both hardware and software aspects and further teaches about the process of storing structured and unstructured data to generate further additional structured data that may be stored by the knowledge store as narrated in Para. [0046]. See also, [Abstract]).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Donneau by providing using the method of storing structured and unstructured data for future retrieval process ([0061]) into the teachings of Czyszczewski invention. One would have been motivated to do so in order to the weights in the dictionary are constantly updated and an up-to-date and accurate model of the universe of a user and behavior is effectively constructed. The patterns are extracted or determined from structured data, such as previously stored structured data, to create pattern fingerprints and patterns are subsequently extracted from the unstructured data using these pattern fingerprints and these learnings are applied to identify similar patterns in unstructured data and identify additional relationships between entities.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Czyszczewski in view of Twitchell further in view of Donneau. 

Regarding claim 19. Czyszczewski in view of Twitchell teaches the asset intelligence platform of claim 18.
    Czyszczewski in view of Donneau further teaches a software library accessible by the tag operating system for providing at least one function that operates on the information exchanged with the plurality of asset tags (Donneau teaches in Para. [0061] about an entirely-software or combining both hardware and software aspects and further Czyszczewski teaches in Para. [0025] different communication protocols are disclosed and designed to facilitate the exchange of information between networked devices. For instance, each asset device 106 (i.e., computing devices) may be connected with network 104 and allowing the asset device 106 to communicate with the assets tag manager 102 (i.e., the plurality of asset tags) and further teaches that the asset device 106 may perform elements 502, 504, 506, and 508. The operator may access the asset device 106 via a keypad or other user interface as narrated in Para. [0044]).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Donneau by providing the method of using a software ([0061]) into the teachings of Czyszczewski by modifying the protocols and asset tags into the teachings of Twitchell invention. One would have been motivated to do so in order to exchange information between multiple asset tags and thus helps to improve the system performance in an efficient manner.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Czyszczewski in view of Pulier et al. (US. Pub. No. 2011/0231899 A1, hereinafter Pulier).

Regarding claim 14. Czyszczewski teaches the system of claim 1.
          Czyszczewski does not explicitly teach wherein the tag operating system comprises a plurality of functions that provide for integration with a plurality of distinct cloud-based enterprise computing systems such that the plurality of distinct cloud-based enterprise computing systems can access data on the plurality of asset tags by using conventional data handling interfaces of enterprise computing systems.  
        However, Pulier teaches wherein the tag operating system comprises a plurality of functions that provide for integration with a plurality of distinct cloud-based enterprise computing systems such that the plurality of distinct cloud-based enterprise computing systems can access data on the plurality of asset tags by using conventional data handling interfaces of enterprise computing systems (Pulier teaches in Para. [0007] the system provides a cloud-computing service from a cloud-computing environment comprising a plurality of cloud-computing resources…,).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pulier by providing the method of using a cloud-computing to provide multiple cloud resources ([0007]) into the teachings of Czyszczewski invention. One would have been motivated to do so in order to the product allows a user to plan the cloud-computing service, build the cloud-computing service, publish the cloud-computing service for consumption by users, or run the cloud-computing service. The product provides access to disparate public or private cloud-computing resources through a common interface, and allows applying governance uniformly over disparate public or private cloud-computing resources.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Czyszczewski in view of Albanese et al. (US. Pub. No. 2006/0112188 A1, hereinafter Albanese).

Regarding claim 15. Czyszczewski teaches the system of claim 1.
         Czyszczewski does not explicitly teach a plug-in facility to provide the interface between the tag operating system and the computing device.  
          However, Albanese teaches a plug-in facility to provide the interface between the tag operating system and the computing device (Albanese teaches in Para. [0041] plug-ins represents an interface to assign a tag and to present the information for use by the remote network access appliance in accessing or otherwise processing the tagged data).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Albanese by providing the method of using a plug-ins in an interface to assign a tag ([0041]) into the teachings of Czyszczewski invention. One would have been motivated to do so in order to data can be transferred in a reliable, secure, efficient and affordable manner.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Czyszczewski in view of Twitchell further in view of Albanese.

Regarding claim 20. Czyszczewski in view of Twitchell teaches the asset intelligence platform of claim 18.
        Czyszczewski in view of Twitchell further teaches an interface between the asset intelligence platform and the computing device, wherein the computing device is communicatively coupled to an information technology system of an enterprise (Czyszczewski teaches in Para. [0001]-[0002] asset tags for asset devices and a major trend in the Information Technology (IT) industry disclosed and Twitchell also teaches in Para. [0204] about the tagged assets information and the associated WRT ID which can be used for intelligence gathering purposes). But, Czyszczewski in view of Twitchell does not explicitly teach the term a plug-in facility to provide an interface between the asset intelligence platform and the computing device.
       However, Albanese teaches a plug-in facility to provide an interface between the asset intelligence platform and the computing device (Albanese teaches in Para. [0041] plug-ins represents an interface to assign a tag and to present the information for use by the remote network access appliance in accessing or otherwise processing the tagged data).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Albanese by providing the method of using a plug-ins in an interface to assign a tag ([0041]) into the teachings of Czyszczewski in view of Twitchell invention. One would have been motivated to do so in order to data can be transferred in a reliable, secure, efficient and affordable manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455